Exhibit 99.2 Ke Wu January 23, 2013 Board of Directors Mega World Food Holding Company Gentlemen: I hereby resign my positions as Principal Financial Officer, and Principal Accounting Officerand all other positions to which I have been assigned, regardless of whether I served in such capacity, of the Company, effective at 11:59 A.M., January 23, 2013.The resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Sincerely, /s/Ke Wu Ke Wu
